                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 ---------------------------------------------------------------------- X   DATE FILED: 2/26/2020
 STEPHEN M. SILVERTHORNE,                                               :
                                                                        :
                                              Petitioner,               :
                                                                        :     19-CV-11514 (VEC)
                            -v-                                         :
                                                                        :          ORDER
 MORGAN STANLEY,                                                        :
                                                                        :
                                              Respondent.               :
 ---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Alicandro, counsel for Petitioner, submitted a request to withdraw from

representation of Petitioner, Dkt. 27;

        WHEREAS Respondent opposed Petitioner’s application, Dkt. 28; and

        WHEREAS the Court ordered Mr. Alicandro to submit an ex parte letter in support of his

application, Dkt. 29;

        IT IS HEREBY ORDERED that Mr. Alicandro’s request to withdraw is GRANTED and

he is relieved as counsel. Petitioner must notify the Court no later than March 11, 2020,

whether he is proceeding pro se or has retained new counsel. Petitioner’s reply, if any, in further

support of the Petition to Vacate Arbitration is due no later than April 1, 2020. As of that date,

the Court will consider the Petition fully briefed and ripe for disposition.

        Mr. Alicandro must deliver a copy of this Order to his client via First Class mail and

email and post proof of service on ECF.
        The Court also notes that both Mr. Alicandro and his client are not relieved by this Order

from any obligation to respond to the Rule 11 motion referenced in Respondent’s opposition

letter, see Dkt. 28.

SO ORDERED:

                                             __________________________________
February 26, 2020                                  VALERIE CAPRONI
New York, New York                                 United States District Judge
